Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claim(s) 13-20, drawn to:
(per independent Claim 13, whose limitations together are generally considered technical feature A) at least a method for displaying output data, wherein the output data includes motor-vehicle-side data of a motor vehicle that is represented by a color coding of a placard and approval data of the motor vehicle, the method comprising:
detecting, by a detection device, the motor-vehicle-side data of the motor vehicle;
determining, by a control device, the color coding of the placard based on the motor-vehicle-side data;
displaying, by a display device, the color coding in a placard surface of the placard in a display region of a display surface of the display device;
receiving, by the control device, a release signal for displaying the approval data;
displaying, by the display device, the approval data in a predetermined region of the placard surface of the placard; and
outputting, by an output device, a notification in case of a change of the motor-vehicle-side data.
(per dependent Claim 14, whose limitations together are generally considered technical feature B) wherein the motor-vehicle-side data includes emission values of the motor vehicle.
(per dependent Claim 15, whose limitations together are generally considered technical feature B’) wherein the color coding of the placard differs based on the detected emission values of the motor vehicle.
(per dependent Claim 16, whose limitations together are generally considered technical feature C) further comprising displaying a license plate number as the approval data of the motor vehicle.
(per dependent Claim 17, whose limitations together are generally considered technical feature D) wherein receiving the release signal is after inputting a release code which is limited temporally.
(per dependent Claim 18, whose limitations together are generally considered technical feature E) wherein the output data further includes a vignette or a parking pass or a parking clock which is displayed in a further display region of the display surface of the display device.
(per dependent Claim 19, whose limitations together are generally considered technical feature E’) further comprising: detecting, by the detection device, a current position or a predetermined travel route of the motor vehicle; requesting, by the control device, a further release code for displaying the vignette based on the current position or a predetermined travel route of the motor vehicle; and displaying, by the display device, the vignette after the further release code is received or entered via a user interface.
Group II, claim(s) 21-24, drawn to:
(per independent Claim 21, whose limitations together are also generally considered technical feature A) at least a display system for displaying output data, wherein the output data includes motor-vehicle-side data of a motor vehicle which is represented by a color coding of a placard and approval data of the motor vehicle, the display system comprising:
a detection device configured to detect the motor-vehicle-side data of the motor vehicle;
a control device configured to:
determine the color coding of the placard based on the motor-vehicle-side data;
receive a release signal for displaying the approval data in a predetermined region of the placard surface of the placard;
actuate a display device for displaying the color coding and the approval data in the placard;
actuate an output device to output a notification when the control device detects a change of the motor-vehicle-side data;
the display device configured to:
display the output data; and
display the color coding in a placard surface of the placard in a display region of a display surface of the display device.
(per dependent Claim 22, whose limitations together are generally considered technical feature F) wherein the display device is arranged in a predetermined region of a windshield of the motor vehicle or integrated in a base material of the windshield.
(per dependent Claim 23, whose limitations together are generally considered technical feature G) further comprising a heating element that is configured to heat the display device.
(per dependent Claim 24, whose limitations together are generally considered technical feature G’) wherein the detection device is further configured to detect an ambient temperature in an environment of the motor vehicle, wherein the control device is further configured to actuate the heating element for heating the display device when a detected value of the ambient temperature lies below a predetermined threshold value.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features (defined as “a contribution which each of the claimed inventions, considered as a whole, makes over the prior art”, wherein “contribution over the prior art” must be novel/non-obvious over the prior art per MPEP 1850 and 1893.03(d)) for the following reasons:
Independent Claims 13 and 21 each share the same technical feature A, so unity of invention may apply if technical feature A can be shown to be a special technical feature, which requires a contribution over the prior art.
Within the dependent Claims 14-20 of group I, technical features B, B’, C, D, E, and E’ are all further required, but none of these technical features are shared within any of the claims of group II, so even if they are determined to contribute over the prior art (which the Office is not acquiescing at this time) they cannot be considered a shared technical feature, so it matters not if any one or more of these technical features B, B’, C, D, E, and E’ are special technical features.
Within the dependent Claims 21-24 of group II, technical features F, G, and G’ are all further required, but none of these technical features are shared within any of the claims of group I, so even if they are determined to contribute over the prior art (which the Office is not acquiescing at this time) they cannot be considered a shared technical feature, so it matters not if any one or more of these technical features F, G, and G’ are special technical features.
Even though the inventions of these groups make technical feature A a shared technical feature, this shared technical feature A is not a special technical feature, as it does not contribute over the prior art in view of Bisinger et. al. (DE 102016001191 A1, as evidenced by the ISR of the English Translation of International Preliminary Report on Patentability Chapter II for PCT/EP2019/050131), herein “Bisinger”.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Secondly, the examiner has required restriction between product or apparatus claims (group II) and process claims (group I). Where applicant elects claims directed to the product/apparatus (group II), and all product/apparatus claims (group II) are subsequently found allowable, withdrawn process claims (group I) that include all the limitations of the allowable product/apparatus claims (group I) should be considered for rejoinder. All claims directed to a nonelected process invention (group I) must include all the limitations of an allowable product/apparatus claim (group II) for that process invention (group I) to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims (group II) and the rejoined process claims (group I) will be withdrawn, and the rejoined process claims (group I) will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus (group II) are found allowable, an otherwise proper restriction requirement between product/apparatus claims (group II) and process claims (group I) may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim (group II) will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims (group I) should be amended during prosecution to require the limitations of the product/apparatus claims (group II). Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.P./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663